     Case 3:17-cv-00151-HDM-VPC Document 20 Filed 04/15/21 Page 1 of 1



 1

 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT

 7                                   DISTRICT OF NEVADA

 8                                             ***

 9    ALQUANDRE H. TURNER,                              Case No. 3:17-cv-00151-HDM-VPC

10                                    Petitioner,                     ORDER
            v.
11
      RENEE BAKER, et al.,
12
                                  Respondents.
13

14         This is Alquandre H. Turner’s 28 U.S.C. § 2254 habeas corpus petition. His

15   counsel, Thomas L. Qualls, has filed a motion to withdraw because Qualls is taking a

16   position of employment with the State of Nevada and is closing his law practice

17   immediately (ECF No. 19). Good cause appearing, the motion is granted. Qualls is

18   hereby permitted to withdraw as counsel for the petitioner, effective immediately.

19   Substitute counsel will be appointed in a separate order.

20         IT IS THEREFORE ORDERED that the motion to withdraw as counsel (ECF No.

21   19) is GRANTED.

22

23
           DATED: 15 April 2021.
24

25
                                                         HOWARD D. MCKIBBEN
26                                                       UNITED STATES DISTRICT JUDGE
27

28

                                                    1
